In this original action, petitioner represents that he was convicted in the Cuyahoga County Court of Common Pleas and is currently incarcerated in the Marion Correctional Institution. Petitioner requests that this court "order habeas corpus relief to vacate the judgment and reduce the penalty" arising from his conviction.
Petitioner is not, however, in the custody of anyone in Cuyahoga County. Venue does not, therefore, lie in this court. See Loc. App. R. 1(B) and 8(B)(1); Civ. R. 3(B). Furthermore, only courts in Marion County have jurisdiction to provide relief in habeas corpus to petitioner. See R.C. 2725.03 and 2967.01(A).
Accordingly, the motion to dismiss writ of habeas corpus filed by the Prosecuting Attorney of Cuyahoga County is treated as a motion for change of venue to the Court of Appeals for Marion County and is granted. The clerk is instructed to deliver all original papers filed in this action in habeas corpus to the Clerk of the Court of Appeals for Marion County. Relator is to pay the costs of the proceedings before this court.
Judgment accordingly.
PATTON, J., concurs. *Page 55